— In a matrimonial action, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (DeLuca, J.), dated June 28, 1982, as directed defendant to pay her only $20 per week temporary maintenance and $20 per week per child temporary child support, for a total of $80 per week, and further directed defendant to pay only the mortgage on the marital residence ($328 per month) as and for his share of the mortgage, taxes and interest payments on said residence, the balance of such payments to be borne by plaintiff. Order modified so as to increase the award of temporary maintenance and child support to a total of $200 per week and to direct defendant to continue to pay the mortgage, interest, taxes, insurance, fuel bills and other related costs on the marital residence. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Although appeals from orders awarding temporary maintenance and child support are not to be *1017encouraged and a speedy trial is the preferred remedy for resolving such issues (Goldman v Goldman, 45 AD2d 719; Singh v Singh, 41 AD2d 914), the rule is not ironclad when the award is deficient (Brokaw v Brokaw, 57 AD2d 519). It appears that since the parties separated, defendant has voluntarily been paying various household bills and making most of the payments necessary to maintain the marital residence. In addition, he has been giving plaintiff the sum of $200 per week to cover other expenses. These payments would appear to constitute a reasonable and sufficient award. This is especially so under the circumstances here present, where there are three children and plaintiff is unemployed, 46 years of age and a housewife with no employable skills and an apparent inability to speak English well. Mollen, P. J., Gulotta, Brown and Niehoff, JJ., concur.